Citation Nr: 1733100	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-06 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disability (claimed as non-specific breathing problems).

3.  Entitlement to service connection for a bilateral upper extremity neurological disability (claimed as peripheral neuropathy).

4.  Entitlement to service connection for a bilateral lower extremity neurological disability (claimed as peripheral neuropathy).

5.  Entitlement to service connection for a bilateral lower extremity muscle disability (claimed as leg cramps).

6.  Entitlement to service connection for hypotension (claimed as low blood pressure).

7.  Entitlement to service connection for a disability manifested by dizziness.

8.  Entitlement to service connection for a disability manifested by memory loss.

9.  Entitlement to an initial rating in excess of 30 percent (prior to July 22, 2015) and an initial rating in excess of 50 percent (from July 22, 2015) for posttraumatic stress disorder (PTSD).

10.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1969, including verified service in the Republic of Vietnam from October 1967 to September 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2011 and October 2012 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Providence, Rhode Island RO.

[A September 2016 rating decision granted an increased 50 percent rating for the Veteran's PTSD, effective July 22, 2015 (the date of a VA psychiatric examination).  Because this award does not represent a total grant of benefits sought on appeal, the claim for an increased rating for his PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).]

The issues of service connection for a respiratory disability, for a bilateral upper extremity neurological disability, for a bilateral lower extremity neurological disability, for a bilateral lower extremity muscle disability, for hypotension, for a disability manifested by dizziness, and for a disability manifested by memory loss; increased ratings for PTSD and for tinnitus; and a TDIU rating are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's currently diagnosed bilateral hearing loss began in service and has persisted since that time.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The medical evidence of record documents that the Veteran has been diagnosed with bilateral hearing loss (in accordance with 38 C.F.R. § 3.385) during the period of the current claim (including on VA audiology examination in September 2012).  His DD Form 214 documents that his Military Occupational Specialty in the Army was Fixed Station Technical Controller, which is an occupation that has been determined by VA to have a moderate probability of hazardous noise exposure.  Additionally, in-service audiograms documented increased threshold shifts - in the right ear at 4000 Hertz between the time of an April 1969 audiogram and his October 1969 service separation audiogram, and in the left ear at 500, 1000, and 2000 Hertz between the time of his July 1966 pre-induction audiogram and his October 1969 service separation audiogram.  The Veteran has reported that he has had ongoing symptoms of bilateral hearing loss ever since being exposed to loud noise during his service, and the Board finds these reports to be competent and credible.  Furthermore, the Veteran's reports of continuous symptoms are the most probative evidence of record addressing a causal link between his current bilateral hearing loss and his military service.  [The Board finds that the negative medical opinion provided by the September 2012 VA audiology examiner is entitled to no probative weight, because this examiner did not take into account the increased auditory threshold shifts noted on the Veteran's in-service audiograms.]  Thus, service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.303(b).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claims on appeal for service connection for a respiratory disability, for a bilateral upper extremity neurological disability, for a bilateral lower extremity neurological disability, for a bilateral lower extremity muscle disability, for hypotension, for a disability manifested by dizziness, and for a disability manifested by memory loss, as well as for the claims on appeal for increased ratings for PTSD, an increased rating for tinnitus, and a TDIU rating.


Service Connection Claims

The Veteran reports that he currently has a respiratory disability, a bilateral upper extremity neurological disability, a bilateral lower extremity neurological disability, a bilateral lower extremity muscle disability, hypotension, a disability manifested by dizziness, and a disability manifested by memory loss that are all due to his military service.  Specifically, in a February 2013 statement, he reported that all of these conditions resulted from the duties he performed in service (as a Fixed Station Technical Controller), the equipment he used while in service, and his in-service exposure to herbicides.  [It is established that the Veteran has presumptive herbicide agent exposure during service, based on his verified service in the Republic of Vietnam.]

With regard to his claimed bilateral upper and lower extremity neurological disabilities, the Veteran has also consistently reported that he has had symptoms of these disabilities continuously ever since his military service, with treatment as early as 1977 (though the records of such treatment were found to be unavailable).

In addition, with regard to his claimed hypotension, the Veteran's service treatment records documented the following blood pressure readings for the Veteran: 112/65 (at his July 1966 pre-induction examination), 110/78 (at an April 1969 periodic examination), and 124/70 (at his October 1969 service separation examination).  In addition, a post-service April 2016 VA treatment record documented that, while the Veteran was undergoing assessment for his service-connected coronary artery disease, his blood pressure response was hypotensive.

Furthermore, with regard to his claimed disability manifested by dizziness, a September 2010 private treatment record noted that the Veteran was having dizziness while taking Celexa (a drug used to treat his service-connected PTSD).  A July 2016 VA treatment record noted that he had the associated symptom of dizziness with his service-connected coronary artery disease.  A March 2017 VA treatment record noted that he was hypotensive "with no changes in mild dizziness."

Finally, with regard to his claimed disability manifested by memory loss, the Veteran has reported (including in his March 2011 claim) that he received electro shock treatments back in 1977 and 1978 to erase his memories of service in Vietnam.  (The records of such treatment were found to be unavailable.)  On VA psychiatric examinations in January 2011 and July 2015, while being examined for his service-connected PTSD, he reported symptoms of memory loss.

On remand, after any outstanding treatment reports are associated with the record, examinations with medical opinions are necessary for the claimed disabilities outlined above.

Increased Rating Claims

With regard to his service-connected PTSD, the Veteran reported in an April 2013 VA treatment record and at his July 2015 VA psychiatric examination that he was continuing to see a private provider (Dr. Sutherland) for his psychiatric treatment and medications.  The most recent treatment report currently of record from Dr. Sutherland is dated in September 2011.  Therefore, on remand, all updated treatment reports from this private provider should be obtained.

With regard to his service-connected tinnitus, the Veteran has already been awarded the maximum schedular rating (10 percent) under Code 6260 for bilateral tinnitus throughout the period of claim.  However, on September 2012 audiology examination, the VA examiner noted that the Veteran's tinnitus does impact his ordinary conditions of daily life, including his ability to work, in that "his tinnitus is a daily problem."  In light of this evidence, and considering that the schedular criteria for tinnitus (under Code 6260) do not provide for any ratings in excess of the 10 percent already assigned, the Board finds that the matter must be referred to the Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).




TDIU Rating Claim

The claim for a TDIU rating should be readjudicated following the implementation of the Board's award in the current decision, and after readjudication of the claims remaining on appeal.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities at any time, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment (to specifically include all records from Dr. Sutherland dating since September 2011).  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities.

2. The AOJ should arrange for RESPIRATORY, NEUROLOGICAL, AND ALL OTHER APPROPRIATE EXAMINATIONS of the Veteran to ascertain the likely cause of his claimed respiratory disability, bilateral upper extremity neurological disability, bilateral lower extremity neurological disability, bilateral lower extremity muscle disability, hypotension, disability manifested by dizziness, and disability manifested by memory loss.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINERS IN CONJUNCTION WITH THE EXAMINATIONS. Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiners must provide opinions that respond to the following:

a. For any respiratory disability, bilateral upper extremity neurological disability, bilateral lower extremity neurological disability, bilateral lower extremity muscle disability, hypotension, disability manifested by dizziness, and disability manifested by memory loss: Please identify (by diagnosis) each such disability entity that is found or shown by the record.  If none are diagnosed, please reconcile that conclusion with the evidence of record, outlined above.

b. Thereafter, please identify the likely cause for each diagnosed disability, as follows:

(i) For any respiratory disability, bilateral upper extremity neurological disability, bilateral lower extremity neurological disability, bilateral lower extremity muscle disability, hypotension, disability manifested by dizziness, and disability manifested by memory loss: Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (including his conceded exposure to herbicides during his service in Vietnam)?

(ii) For any hypotension: Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his service-connected coronary artery disease?  (AGGRAVATION MEANS THAT THE DISABILITY INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION).

(iii) For any disability manifested by dizziness: Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his service-connected PTSD (including medications taken for such disability), his service-connected coronary artery disease, and/or his hypotension?  (AGGRAVATION MEANS THAT THE DISABILITY INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION).

(iv) For any disability manifested by memory loss: Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his service-connected PTSD?  (AGGRAVATION MEANS THAT THE DISABILITY INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION).

The examiners MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should forward the record to the VA Director of Compensation Service for a determination as to whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's service-connected tinnitus.  In the opinion, the Director should specifically consider and address the pertinent evidence of record (including the findings noted at the September 2012 VA audiology examination, as outlined above).

4. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for a respiratory disability, for a bilateral upper extremity neurological disability, for a bilateral lower extremity neurological disability, for a bilateral lower extremity muscle disability, for hypotension, for a disability manifested by dizziness, and for a disability manifested by memory loss, as well as the claims on appeal for increased ratings for PTSD and tinnitus, FOLLOWED BY readjudication of TDIU (AFTER any further development indicated and in light of the determinations made on other issues, as well as taking into account the implementation of the Board's award in the current decision).  If any claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


